                                     LolTIS GRANDELLI, P.C.
                                               Attorneys at Law
                                          90 Broad Street - 15 th F1oor
                                           New York, N.Y. 10004
                                                (212) 668-8400
                                            www.GrandelliLaw.com


Louis Grandclli                                                                                  Staten Island Office
Leigh D. Eskenasi                                                                        CJ00 South Avenue• Suite 55
                                                                                            Statm Island, N.Y. 103 H
                                                                                                      (718) -m-l CJ ICJ
Moses Ahn
Nicolas Vargas                                                                              Please forward all replies
Benjamin L. Zepnick                                                                          to the Manhattin Office


    ViaECF                                                      MEMO ENDORSED, p. 2
    July 6, 2021

    Hon. Sidney H. Stein
    United States District Judge
    Daniel Patrick Moynihan - United States Courthouse
    500 Pearl Street
    New York, New York 10007

    Re: Jin Yue You, as Administrator of the Estate of Ka Chor Yau v. Pedro Teixeira, Inc. et al
    Civil Action No.: 1: 17-CV-06028

    Dear Hon. Sidney H. Stein:

    As the Court is aware, the settlement of this action is subject to approval by the Surrogate' s Court,
    New York County. The documents required by the Surrogate's Court to date have been submitted
    by the plaintiff and the Court has scheduled a hearing for August 4, 2021 . On this date, the NYC
    Human Resources Administration (lien holder) and the NYS Tax Department will have the
    opportunity to object to the relief sought by the plaintiff - to, inter alia, approve of the settlement,
    allocation and distribution. All of the other interested parties have consented to the relief sought in
    the Petition. It is our understanding, that even if there are no objections to the relief sought in the
    Petition, that a Decree may not be executed by the Surrogate's Court for sometime after August 4,
    2021.

    1n view of this date, the plaintiff respectfully requests an adjournment of the conference before this
    Court, currently scheduled for July 9, 2021 at 10:30 a.m. The request is made on consent of the
    defendants.

    Thank you for your courtesy and attention to this matter.




    cc:       Lewis Brisbois - via ECF
Jin Yue You v. Pedro Teixeira, Inc. and Maykel Feliz-Tejada, 17-Cv-6028 (SHS)




The conference is adjourned to September 17, 2021, at 2:30 p.m.

Dated: New York, New York
       July 6, 2021
